NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Notice to Applicant

[2]	This communication is in response to the amendment filed 25 February 2021. It is noted that this application is a Continuation of United States Patent Application Serial No. 13/340,096 filed 29 December 2011, now abandoned; which is a Continuation-In-Part (CIP) of United States Patent Application Serial No. 13/072,248 filed 25 March 2011, now United States Patent No. 8,112,294; which is a Division of United States Patent Application Serial No. 11/023,057 filed 27 December 2004, now United States Patent No. 7,953,608. Claim 11 has been cancelled. Claims 1, 10, and 17 have been amended. Claims 1-10 and 12-20 are pending and allowed.

Claim Rejections - 35 USC § 101

[3]	Previous rejection(s) of claims 1-10 and 12-20 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more has/have been overcome by the amendments to the subject claims and is/are withdrawn. 


Double Patenting

[4]	Previous rejection(s) of pending claims 1-10 and 12-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,112,294 in view of Nourie et al. (United States a Patent Application Publication No. 2005/0256380) has/have been overcome responsive to Applicant’s timely filed terminal disclaimer to the aforementioned ‘294 patent. The Terminal Disclaimer was approved 30 September 2020 and the rejection(s) is/are withdrawn.

Allowable Subject Matter

[5]	Claims 1-10 and 12-20 are allowed.

REASONS FOR ALLOWANCE

[6]	The following is an examiner's statement of reasons for allowance:

Claim 1

	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claim 1. The prior art of record fails to define a method including “...publishing a collaboration request from a requesting clinician...the collaboration request includes at least one patient-focused clinical data element...automatically determining...using a rules-based authentication system, whether the each of the one or more receiving clinicians is allowed access to the at least one patient-focused clinical data element...identifying...a first subset of the one or more receiving clinicians...not authorized to view the at least one patient-focused clinical data elements, and wherein the first subset of the receiving clinicians do not have a medical relationship with the patient...de-identifying...the at least one patient-focused clinical data element...automatically configuring a collaboration interface, by the processor, wherein the processor selects and initiates a subset of available software agents based at least in part on the message and the at least one patient-focused clinical data element, the one or more software agents are each executable software program module configured to monitor the collaboration session for triggering events...and wherein the processor further configures the collaboration interface by selecting the one or more software agents at least in part by mapping a context of the collaboration session against available software agents, the context generated based on the message, the at least one patient-focused clinical data element, and at least one of the one or more receiving clinicians...”.
	
The most closely applicable prior art of record is referred to in the Office Action mailed 4 October 2019 as O’Toole et al. (United States Patent Application Publication No. 2004/0172287). O’Toole et al. provides a system and method collects, analyzes, and re-distributes medical data to healthcare providers in an online setting. O’Toole et al. includes de-identification of data and re-identification of data and further includes functionality to gather patient and treatment data information from a number of healthcare providers make the information available to the providers in a collaborative manner.



While secondary reference to Buechler et al. discloses an electronic forum for a specific collaboration among or more clinicians, the online collaboration of Buechler et al. does not include an automatic configuring of an interface to include a select subset of executable agents based on a mapping of available agents to a context defined by the request message, the patient data, and the identity of the participating clinicians.

Accordingly, O’Toole et al. alone or in combination with the secondary teachings fails to teach or otherwise render obvious at least “...publishing a collaboration request from a requesting clinician...the collaboration request includes at least one patient-focused clinical data element...identifying...a first subset of the one or more receiving clinicians...not authorized to view the at least one patient-focused clinical data elements, and wherein the first subset of the receiving clinicians do not have a medical relationship with the patient...de-identifying...the at least one patient-focused clinical data element...automatically configuring a collaboration interface, by the processor, wherein the processor selects and initiates a subset of available software agents based at least in part on the message and the at least one patient-focused clinical data element, the one or more software agents are each executable software program module configured to monitor the collaboration session for triggering events...and wherein the processor further configures the collaboration interface by selecting the one or more software agents at least in part by mapping a context of the collaboration session against available software agents, the context generated based on the message, the at least one patient-focused clinical data element, and at least one of the one or more receiving clinicians...”, as required by claim 1. 

With respect to considerations under 35 U.S.C. 101, while the claims are broadly directed to an abstract idea of facilitating communications/consultations among physicians, i.e., an ineligible method of organizing human actions and activity, the features of at least “...automatically configuring a collaboration interface, by the processor, wherein the processor selects and initiates a subset of available software agents based at least in part on the message and the at least one patient-focused clinical data element, the one or more software agents are each executable software program module configured to monitor the collaboration session for triggering events...and wherein the processor further configures the collaboration interface by selecting the one or more software agents at least in part by mapping a context of the collaboration session against available software agents, the context generated based on the message, the at least one patient-focused clinical data element, and at least one of the one or more receiving clinicians...” provide an additional technical element which integrates the otherwise abstract idea into a practical application of the abstract idea in accordance with Step 2A prong 2 of the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office (2019 PEG).

With respect to claim interpretation under 35 U.S.C. 112(f) with respect to the identification of the performance determining access rights of receiving clinicians by the recited “determining component” and the de-identification of patient data by the recited “de-identifying component”, Examiner notes that “component” is reasonably a nonce term, and thus the claims invoke treatment under 35 U.S.C. 112(f). The elements identified as components are reasonably understood to comprise computer-executable instructions executed by the recited processor as disclosed in at least paragraphs [0025] and [0026] and performing the algorithmic steps delineated in paragraphs [0079]-[0080] for clinicians access assessment and [0082]-[0085] for de-identification of data (See Specification as Published (USPGPUB 2017/0024518). 

Claims 10 and 17

Independent claims 10 and 17 are directed to non-transitory computer-readable storage media and instructions for a processor executing functions to perform the steps of method claim 1. Claims 10 and 17 contain the allowable subject matter of claim 1 and are allowed for reasons consistent with those identified with respect to claim 1.


Claims 1-9, 12-16, and 18-20

Claims 1-9, 12-16, and 18-20 all depend from allowable claims 1, 10, or 17 and recite further limiting features. Claims 1-9, 12-16, and 18-20 are allowed for reasons consistent with those identified with respect to claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

[7]	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683